           Case 19-32231-jal                     Doc 57              Filed 08/14/19           Entered 08/14/19 17:37:13         Page 1 of 26




 Fill in this information to identify the case:

 Debtor name         INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-32231
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 14, 2019                         X /s/ John J. Siegel, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       John J. Siegel, Jr.
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-32231-jal                                Doc 57                Filed 08/14/19                         Entered 08/14/19 17:37:13                                 Page 2 of 26
 Fill in this information to identify the case:

 Debtor name            INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF KENTUCKY

 Case number (if known)               19-32231
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $            unknown

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            14,224.50

      1c. Total of all property:
          Copy line 92 from Schedule A/B........................................................................................................................... $ 14,224.50
                                                                                                  TOTAL VALUE OF ALL PROPERTY IS $14,224.50 PLUS UNKNOWN
                                                                                                     VALUE OF THE OBOT SUBLEASE
 Part 2:   Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        7,100,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           105,367.50

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       11,677,230.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         18,882,597.92




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-32231-jal                     Doc 57              Filed 08/14/19     Entered 08/14/19 17:37:13                  Page 3 of 26
 Fill in this information to identify the case:

 Debtor name          INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-32231
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


        5 3.1.       Central Bank                                            Checking                        7132                                                 0



                     US Bank. Closed September 2018.
            3.2.     Interest reserve account                                Business Checking               5762                                             $0.00



                     US Bank
            3.3.     Closed February 2019                                    Checking                        5416                                             $0.00




            3.4.     Central Bank___________________                         Checking                        7205                                      $8424.19



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $12,648.69
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-32231-jal                     Doc 57              Filed 08/14/19    Entered 08/14/19 17:37:13              Page 4 of 26

 Debtor         INSIGHT TERMINAL SOLUTIONS, LLC.                                               Case number (If known) 19-32231
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                 Net book value of      Valuation method used      Current value of
                                                                               debtor's interest      for current value          debtor's interest
                                                                               (Where available)

 39.       Office furniture
           A portion of the Debtor's office furniture is owned by
           John Siegel. The rest of the office furniture was
           abandoned by previous tenant, Bowie Resources.
           The value of the abandoned office furniture is
           approximately $5,000.00.                                                      $5,000.00    Liquidation                            $5,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Debtor uses was abandoned by former tenant.                                   $5,000.00    Liquidation                            $5,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;                                                       0.0
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles




 43.       Total of Part 7.                                                                                                               $10,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-32231-jal                    Doc 57              Filed 08/14/19    Entered 08/14/19 17:37:13               Page 5 of 26

 Debtor         INSIGHT TERMINAL SOLUTIONS, LLC.                                               Case number (If known) 19-32231
                Name


                Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
              No
              Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used     Current value of
            property                                      extent of            debtor's interest       for current value         debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Debtor subleases ~
                      19.0 acres and
                      appurtenances
                      attached thereto in
                      the City of Oakland,
                      California, located at
                      the former Oakland
                      Army Base (the
                      "OBOT Sublease").                   Subtenant                     Unknown        N/A                                    Unknown




 56.        Total of Part 9.                                                                                                               unknown
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-32231-jal                     Doc 57              Filed 08/14/19   Entered 08/14/19 17:37:13           Page 6 of 26

 Debtor         INSIGHT TERMINAL SOLUTIONS, LLC.                                             Case number (If known) 19-32231
                Name


        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 19-32231-jal                        Doc 57             Filed 08/14/19                    Entered 08/14/19 17:37:13                     Page 7 of 26

 Debtor          INSIGHT TERMINAL SOLUTIONS, LLC.                                                                    Case number (If known) 19-32231
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $12,648.69

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                           Unknown

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $22,648.69          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $22,648.69




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-32231-jal                       Doc 57            Filed 08/14/19             Entered 08/14/19 17:37:13                     Page 8 of 26
 Fill in this information to identify the case:

 Debtor name          INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)              19-32231
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                    Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
 2.1    Autumn Wind Lending LLC                       Describe debtor's property that is subject to a lien                   $7,100,000.00                  Unknown
        Creditor's Name                               All of ITS's tangible & intangible property and
                                                      proceeds thereof, rights under the Sublease;
                                                      all outstanding membership interests in ITS
                                                      as welll as general intangibles relating to
        1999 Avenue of the Stars                      such interests. Loan has an exit fee that
        Suite 2040                                    Debtor disputes.
        Los Angeles, CA 90067
        Creditor's mailing address                    Describe the lien
                                                      Unperfected except for loan & sec.& pledge
                                                      agreements perfected on ITS Mem. Int
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        September 24, 2018                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




                                                                                                                              $7,100,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Autumn Wind Lending LLC
         1999 Avenue of the Stars                                                                               Line   2.1
         Los Angeles, CA 90067



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-32231-jal                    Doc 57              Filed 08/14/19                 Entered 08/14/19 17:37:13                            Page 9 of 26
 Fill in this information to identify the case:

 Debtor name         INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)           19-32231
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $105,367.50          $105,367.50
           Alameda (CA) County                                       Check all that apply.
           Clerk-Recorder                                               Contingent
           City of Oakland                                              Unliquidated
           1106 Madison Street
           Oakland, CA 94607                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
           01/02/2019                                                Transfer taxes

           Last 4 digits of account number 2REV                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,100.58
           AFCO                                                                        Contingent
           P.O. Box 4795                                                               Unliquidated
           Carol Stream, IL 60197                                                      Disputed
           Date(s) debt was incurred Monthly
                                                                                   Basis for the claim:     Insurance - Port and WC Finance Agreement
           Last 4 digits of account number 5660                                    Payments
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $3,550,000.00
           Autumn Wind Lending LLC                                                     Contingent
           1999 Avenue of the Stars
                                                                                       Unliquidated
           Suite 2040
           Los Angeles, CA 90067                                                       Disputed

           Date(s) debt was incurred 12/19/2018                                                    Amended and Restated Unsecured Promissiory Note
                                                                                   Basis for the claim:
           Last 4 digits of account number                                         in the amount of $3,550,000.00
                                                                                   Is the claim subject to offset?           No   Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   21133                                           Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                                      Page 10 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                        Case number (if known)            19-32231
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,791,053.87
          California Capital & Investments Group                                Contingent
          300 Frank H. Ogawa Plaza
                                                                                Unliquidated
          Suite 340
          Oakland, CA 94612                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Oakland sublease obligations
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,680,244.48
          Cecilia Financial Management LLC                                      Contingent
          6100 Dutchmans Lane
                                                                                Unliquidated
          9th Floor
          Louisville, KY 40205                                                  Disputed

          Date(s) debt was incurred 05/30/2019                               Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $187.76
          Delta Dental of Kentucky, Inc.                                        Contingent
          P.O. Box 950199                                                       Unliquidated
          Louisville, KY 40295-0199                                             Disputed
          Date(s) debt was incurred Monthly
                                                                             Basis for the claim:    Employee Benefits - Dental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $196.10
          Grand Finale Cleaning                                                 Contingent
          2001 Button Lane                                                      Unliquidated
          La Grange, KY 40031                                                   Disputed
          Date(s) debt was incurred Monthly
                                                                             Basis for the claim:    Office cleaning
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $590.64
          Guardian                                                              Contingent
          P.O. Box 824404                                                       Unliquidated
          Philadelphia, PA 19182-4404                                           Disputed
          Date(s) debt was incurred Monthly
                                                                             Basis for the claim:    Employee Benefits - Life Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,828.57
          Halas Energy LLC                                                      Contingent
          6100 Dutchamsn Lane                                                   Unliquidated
          9th Floor                                                             Disputed
          Louisville, KY 40205
                                                                             Basis for the claim:    Reimbursement for credit card charges for business
          Date(s) debt was incurred
                                                                             expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49,237.80
          Hanson Bridgett                                                       Contingent
          425 Market Street                                                     Unliquidated
          26th Floor
          San Francisco, CA 94105                                               Disputed

          Date(s) debt was incurred Multiple                                 Basis for the claim:    2018 Attorney Fees for Oakland Terminal
          Last 4 digits of account number 5762                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                                      Page 11 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                        Case number (if known)            19-32231
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $211.50
          Indiana Dept. of Revenue                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Monthly                                Disputed
          Last 4 digits of account number                                    Basis for the claim:    Payroll taxes
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,270.00
          Kaden-T, LLC                                                          Contingent
          6100 Dutchmans Lane                                                   Unliquidated
          6th Floor                                                             Disputed
          Louisville, KY 40205
                                                                             Basis for the claim:    Lease of office premises
          Date(s) debt was incurred September 13, 2018
          Last 4 digits of account number 4529                               Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169,288.64
          Manatt LLP                                                            Contingent
          11355 West Olympic Blvd.
                                                                                Unliquidated
          Los Angeles, CA 90064-1614
                                                                                Disputed
          Date(s) debt was incurred Multiple
          Last 4 digits of account number 9032                               Basis for the claim:    Attorneys fees and costs
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $167,740.41
          Millcreek Engineering Co.
          ATTN: Accounting                                                      Contingent
          1011 East Murray Holladay Rd.                                         Unliquidated
          Suite 200                                                             Disputed
          Salt Lake City, UT 84117
                                                                             Basis for the claim:    Engineering Firm for Port
          Date(s) debt was incurred
          Last 4 digits of account number       XX11                         Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,648.09
          Morgan, Lewis & Bockius LLP                                           Contingent
          101 Park Avenue                                                       Unliquidated
          New York, NY 10178-0060                                               Disputed
          Date(s) debt was incurred Multiple
                                                                             Basis for the claim:    Attorneys
          Last 4 digits of account number 0057
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,737.74
          Oasis Aviation LLC                                                    Contingent
          6100 Dutchmans Lane, 9th Floor                                        Unliquidated
          Louisville, KY 40205                                                  Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Travel expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42,500.00
          ORB Advisory Group, LLC                                               Contingent
          484 Lake Park Ave                                                     Unliquidated
          Oakland, CA 94610                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting work
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                                      Page 12 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                        Case number (if known)            19-32231
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,390.95
          Quickbooks Payroll Services                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Bi-Monthly                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Payroll
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80,000.00
          Raffaniell & Associates LLC                                           Contingent
          800 Maine Avenue, S.W. Suite 700
                                                                                Unliquidated
          Washington, DC 20024
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Lobbiest
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $161.69
          Spectrum Businesss Time Warner Cable                                  Contingent
          P.O. Box 1060                                                         Unliquidated
          Carol Stream, IL 60132-1060                                           Disputed
          Date(s) debt was incurred Monthly
                                                                             Basis for the claim:    Internet Services
          Last 4 digits of account number 9001
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,500.00
          The McConnell Group, Inc.                                             Contingent
          The Rotunda Building                                                  Unliquidated
          300 Frank Ogawa Plaza, Suite 460                                      Disputed
          Oakland, CA 94612
                                                                             Basis for the claim:    Monthly consulting
          Date(s) debt was incurred Monthly
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,048.80
          United Healthcare                                                     Contingent
          UHS Premium Billing                                                   Unliquidated
          P.O. Box 94017                                                        Disputed
          Palatine, IL 60094-4017
                                                                             Basis for the claim:    Employee Benefits - Health Insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,134.50
          United States Treasury                                                Contingent
                                                                                Unliquidated
          Cincinnati, OH 45999                                                  Disputed
          Date(s) debt was incurred      Bi-monthly                          Basis for the claim:    Payroll Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $610.07
          Windstream Enterprise                                                 Contingent
          P.O. Box 3177                                                         Unliquidated
          Cedar Rapids, IA 52406-3177                                           Disputed
          Date(s) debt was incurred Monthly
                                                                             Basis for the claim:    Telephone Service
          Last 4 digits of account number 6091
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 19-32231-jal                     Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                                      Page 13 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                        Case number (if known)            19-32231
              Name

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $5,000.00
           Zennie62Media.com                                                    Contingent
           Zenophon Abraham                                                     Unliquidated
           389 Palm Avenue #21                                                  Disputed
           Oakland, CA 94610
                                                                             Basis for the claim:    Blogger Consulting Fees
           Date(s) debt was incurred Monthly
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      105,367.50
 5b. Total claims from Part 2                                                                            5b.   +    $                   11,675,682.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      11,781,049.69




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                     Page 14 of
                                                                                 26
 Fill in this information to identify the case:

 Debtor name         INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-32231
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   Commercial unexpired
             lease is for and the nature of               lease - office premises,
             the debtor's interest                        6100 Dutchmans Lane,
                                                          Louisville, KY 40202
                  State the term remaining                14 months                       Kaden-T, LLC
                                                                                          6100 Dutchmans Lane
             List the contract number of any                                              6th Floor
                   government contract                                                    Louisville, KY 40205


 2.2.        State what the contract or                   Sublease of ~ 19.0
             lease is for and the nature of               acres and
             the debtor's interest                        appurtenances in
                                                          Oakland, California at
                                                          the former Oakland
                                                          Army Base under
                                                          which Debtor is the
                                                          subtenant.
                  State the term remaining                30+ years                       Oakland Bulk and Oversized Terminal, LLC
                                                                                          300 Frank H. Ogawa Plaza
             List the contract number of any                                              Suite 340
                   government contract                                                    Oakland, CA 94612

 State what the contract or lease is for
 and the nature of the debtor's interest                         Master Professional      Millcreek Engineering Company
                                                                 Services                 1011 East Murray Holladay Road
                                                                 Agreement dated          Suite 200
                                                                 10/25/2018               Salt Lake City, UT 84117




 State the term remaining                                        Terminable at any time




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                  Page 15 of
                                                                                 26
 Fill in this information to identify the case:

 Debtor name         INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-32231
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                             Check all schedules
                                                                                                                                  that apply:

    2.1      Insight Terminal                  6100 Dutchmans Lane                               Autumn Wind                         D
             Holdings, LLC                     9th Floor                                         Lending LLC                         E/F
                                               Louisville, KY 40205                                                                  G
                                               Guarantor on Loan & Security Agreement




Official Form 206H                                                           Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-32231-jal                    Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                               Page 16 of
                                                                                 26


 Fill in this information to identify the case:

 Debtor name         INSIGHT TERMINAL SOLUTIONS, LLC.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-32231
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                          04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                           Gross revenue
       which may be a calendar year                                                            Check all that apply                         (before deductions and
                                                                                                                                            exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Zennie62Media.com                                           04/24/19,                        $15,000.00           Secured debt
               Zenophon Abraham                                            05/21/19,                                             Unsecured loan repayments
               389 Palm Avenue #21                                         06/20/19
                                                                                                                                 Suppliers or vendors
               Oakland, CA 94610
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               The McConnell Group                                         05/01/19,                        $15,000.00           Secured debt
               The Rotunda Building                                        06/06/19                                              Unsecured loan repayments
               300 Frank Ogawa Plaza, Suite 460                                                                                  Suppliers or vendors
               Oakland, CA 94612
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-32231-jal                    Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                               Page 17 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                          Case number (if known) 19-32231



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.3.
               Kaden-T, LLC                                                05/02/19,                        $21,810.00           Secured debt
               6100 Dutchmans Lane, 9th Floor                              06/06/19,                                             Unsecured loan repayments
               Louisville, KY 40202                                        06/26/19                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent on office
                                                                                                                               premeises at 9200 Dutchmans
                                                                                                                               Lane, 9th Floor.

       3.4.
               Autumn Wind Lending LLC                                     05/06/19,                       $194,927.58           Secured debt
               1999 Avenue of the Stars                                    05/22/19,
                                                                                                                                 Unsecured loan repayments
               Los Angles, CA                                              07/05/19
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Halas Energy LLC                                            05/10/19,                        $53,340.70           Secured debt
               6100 Dutchamsn Lane                                         05/21/19,,                                            Unsecured loan repayments
               9th Floor                                                   06/06/19,                                             Suppliers or vendors
               Louisville, KY 40205                                                                                              Services
                                                                                                                                 Other Halas holds the
                                                                                                                               company credit card -
                                                                                                                               repayment of credit card
                                                                                                                               charges.

       3.6.
               Middleton Reutlinger                                        06/06/19,                       $160,000.00           Secured debt
               401 S. 4th Street, Suite 2600                               06/28/19,                                             Unsecured loan repayments
               Louisville, KY 40202                                        07/15/19                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Oasis Aviation, LLC                                         10/12/2018,                      $52,478.77         Reimbursement for use of
               6100 Dutchmans Lane                                         10/31/2018,                                         airplane for business trips.
               9th Floor                                                   11/09/2018,
               Louisville, KY 40205                                        12/07/18,
                                                                           1/31/2019,
                                                                           2/25/2019,
                                                                           3/07/2019,
                                                                           3/08/2019,
                                                                           4/3/2019,
                                                                           05/31/19,
                                                                           6/6/2019,
                                                                           6/11/2019




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-32231-jal                    Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                                Page 18 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                          Case number (if known) 19-32231



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.2.    Halas Energy LLC                                            06/30/18,                        $83,559.55           Reimbursement for credit card
               6100 Dutchmans Lane                                         07/31/18,                                             chrges.
               9th Floor                                                   8/31/18,
               Louisville, KY 40205                                        9/30/18,
                                                                           10/9/18,
                                                                           10/10/18,
                                                                           10/30/18,
                                                                           11/5/18,
                                                                           11/30/18,
                                                                           12/03/18,
                                                                           12/6/18,
                                                                           12/11/18,
                                                                           12/19/18,
                                                                           12/31/18,
                                                                           1/22/19,
                                                                           1/30/19,
                                                                           2/25/19,
                                                                           3/6/19
                                                                           3/19/19,
                                                                           3/25/19,
                                                                           3/31/19,
                                                                           4/3/19,
                                                                           4/17/19,
                                                                           4/23/19,
                                                                           4/30/19,
                                                                           5/10/19,
                                                                           5/21/19,
                                                                           5/23/19,
                                                                           6/6/19,
                                                                           7/15/19,

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was               Amount
                                                                                                                               taken
       Autumn Wind Lending LLC                                   Creditor swept Central Bank Account #7132                     July 5 2019                $2,636.48
       1999 Avenue of the Stars                                  on July 5, 2019.
       Suite 2040                                                Last 4 digits of account number: 7132
       Los Angeles, CA 90067


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-32231-jal                    Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                             Page 19 of
                                                                                 26
 Debtor       INSIGHT TERMINAL SOLUTIONS, LLC.                                                          Case number (if known) 19-32231




           None.

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    OBOT v. City of Oakland                           Federal civil             U.S. District Court, N. D.                  Pending
               16-CV-7014                                        action concerning         California                                  On appeal
                                                                 the legality and          Oakland Courthouse
                                                                                                                                       Concluded
                                                                 enforceability of a       1301 Clay Street, Suite 4008
                                                                 certain city              Oakland, CA 94612
                                                                 ordinance and
                                                                 resolution
                                                                 banning the
                                                                 transportation and
                                                                 export of coal at
                                                                 the Debtor's
                                                                 Sublease Project.
                                                                 On appeal to the
                                                                 Ninth Circuit.

       7.2.    OBOT et al. v. City of Oakland                    State court action        California Superior Court                   Pending
               RG18930929                                        to address city's         (Oakland)                                   On appeal
                                                                 refusal to issue          Rene C. Davidson
                                                                                                                                       Concluded
                                                                 permits, estoppel         Courthouse
                                                                 certificates and          1225 Fallon Street
                                                                 Subordnation,             Oakland, CA 94612
                                                                 Non-Disturbance
                                                                 Agreements. On
                                                                 appeal to Division
                                                                 Two of the
                                                                 California Court of
                                                                 Appeals, First
                                                                 Appellate District.


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                             Page 20 of
                                                                                 26
 Debtor        INSIGHT TERMINAL SOLUTIONS, LLC.                                                             Case number (if known) 19-32231



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.                                                                                                                   10/14/2018 -
                                                                                                                               $95,000
                                                                                                                               01/22/2019 -
                                                                                                                               $11,387
                                                                                                                               04/10/2019 -
                                                                                                                               $10,000
                                                                                                                               06/06/2019 -
                                                                                                                               $10,000
                                                                                                                               06/28/2019 -
                MIDDLETON REUTLINGER                                                                                           $100,000
                401 S.4th Street, Suite 2600                                                                                   07/15/2019 -
                Louisville, KY 40202                                                                                           $50,000            $276,387.00

                Email or website address
                www.middletonlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange              was made                      value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-32231-jal                     Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                            Page 21 of
                                                                                 26
 Debtor        INSIGHT TERMINAL SOLUTIONS, LLC.                                                         Case number (if known) 19-32231




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Central Bank                                    XXXX-7132                   Checking                 July 22, 2019                    $4,256.50
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     U.S. Bank                                       XXXX-5762                   Checking                 September 2018.                        $0.00
                                                                                             Savings
                                                                                                                      No money
                                                                                                                      deposited into
                                                                                             Money Market
                                                                                                                      account.
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                           Page 22 of
                                                                                 26
 Debtor      INSIGHT TERMINAL SOLUTIONS, LLC.                                                           Case number (if known) 19-32231




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                                 Page 23 of
                                                                                 26
 Debtor      INSIGHT TERMINAL SOLUTIONS, LLC.                                                           Case number (if known) 19-32231



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       Approximately 19.0 Acres in Oakland                           City of Oakland                          The City of Oakland
       CA.                                                           Alameda County Clerk                     passed Ordinance No.
       Former Oakland Army Base                                      1106 Madison Street                      13385 and Resolution No.
       Los Angeles, CA 90067                                         Oakland, CA 94607                        86234, which prohibit the
                                                                                                              transportation and export
                                                                                                              of coal and petroleum
                                                                                                              coke to and through the
                                                                                                              Project contemplated
                                                                                                              under the Sublease. A
                                                                                                              federal district court,
                                                                                                              however, found that the
                                                                                                              resolution is invalid and
                                                                                                              enjoined the city from
                                                                                                              applying the resolution to
                                                                                                              enforce the ordinance to
                                                                                                              restrict furture coal
                                                                                                              operations at the Porject.
                                                                                                              The Distrct Court decision
                                                                                                              is on appeal to the U.S.
                                                                                                              Ninth Circuit Court of
                                                                                                              Appeals.


24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Lisa Jarrett                                                                                                               September 2018 -
                    6100 Dutchmans Lane, 9th Floor                                                                                             Present
                    Louisville, KY 40205

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                             Page 24 of
                                                                                 26
 Debtor      INSIGHT TERMINAL SOLUTIONS, LLC.                                                           Case number (if known) 19-32231



              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Lisa Jarrett
                    6100 Dutchmans Lane, 9th Floor
                    Louisville, KY 40202

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John J. Siegel, Jr.                            6100 Dutchmans Lane, 9th Floor                      Chief Executive Officer.
                                                      Louisville, KY 40202                                Manager of LLC

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Insight Terminal                               6100 Dutchmans Lane, 9th Floor                      Sole Member                           100%
       Holdings,LLC                                   Louisville, KY 40202



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 John J. Siegel, Jr.
       .    6100 Dutchmans Lane                                  Compensation and reimbursement of
                9th Floor                                        incurred expenses                                       September
                Louisville, KY 40205                             $351,845.00                                             2018 - Present     Compensation

                Relationship to debtor
                CEO, Manager


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-32231-jal                      Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                           Page 25 of
                                                                                 26
 Debtor      INSIGHT TERMINAL SOLUTIONS, LLC.                                                           Case number (if known) 19-32231




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 14, 2019

 /s/ John J. Siegel, Jr.                                                John J. Siegel, Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 19-32231-jal                     Doc 57            Filed 08/14/19 Entered 08/14/19 17:37:13                            Page 26 of
                                                                                 26
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Western District of Kentucky
 In re       INSIGHT TERMINAL SOLUTIONS, LLC.                                                                         Case No.     19-32231
                                                                                       Debtor(s)                      Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                          $           See MR
                                                                                                                            Employment
                                                                                                                            Application
             Prior to the filing of this statement I have received                                                $               276,387.00
            Balance Due (AS OF PETITION DATE)                                                       $              0.00
2.     The source of the compensation paid to me was:                     SEE DISCLOSURE OF COMPENSATION OF ATTORNEY FOR
                                                                           DEBTOR ATTACHED TO APPLICATION TO EMPLOY MIDDLETON
                                                                           REUTLINGER ("MR EMPLOYMENT APPLICATION")

                                    Debtor                                              Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):           Pre-petition retainer plus to-be-determined carve-out from a DIP lender, subject to Court
                                                                     approval.

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

         SEE MR EMPLOYMENT APPLICATION

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               SEE MR EMPLOYMENT APPLICATION
                                                                              CERTIFICATION
     I certify that the foregoing, along with MR Employment Application, is a complete statement of any agreement or arrangement for payment to
 me for representation of the debtor(s) in this bankruptcy proceeding.

     08/14/2019                                                                        //s/Andrew D. Stosberg
     Date                                                                              Andrew D. Stosberg
                                                                                       Signature of Attorney
                                                                                       MIDDLETON REUTLINGER
                                                                                       401 S.4th Street, Suite 2600
                                                                                       Louisville, KY 40202
                                                                                       (502)625-2734 Fax: (502) 561-0442
                                                                                       astosberg@middletonlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
